Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered January 9, 2006, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant Althea Brown testified that upon seeing the infant plaintiff, who had no memory of the incident, she hit her brakes, blew her horn, and stopped the vehicle. It was also unrefuted that the infant plaintiff left the safety of the sidewalk, attempted to cross the roadway not at the crosswalk, and moved into the path of the vehicle. Under such circumstances, defendants were entitled to summary dismissal (see Sae Hyun Kim v Mirisis, 286 AD2d 761 [2001]; Johnson v Lovett, 285 AD2d 627 [2001]; Miller v Sisters of Order of St. Dominic, 262 AD2d 373 [1999], lv denied 94 NY2d 763 [2000]). Concur—Andrias, J.E, Marlow, Williams, Buckley and Malone, JJ.